September 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DAVID REYNOLDS, Appellant

NO. 14-13-00589-CV                          V.

                     WELLS FARGO BANK, NA, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on June 6, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David Reynolds.
      We further order this decision certified below for observance.